The opinion of the court was delivered by
Ross, J.
By the contract of February 8, 1878, the title *542to the heifer in controversy remained, in the intestate until it was paid for. Until such payment the conditional purchaser acquired no title to any of the property embraced in the contract. The record of the contract in the town clerk’s office agreeably to the requirements of the statute was constructive notice of its terms to the defendant. When he bought and sold the heifer in controversy, in legal contemplation, he bought and sold her knowing she was the property of the intestate. By such sale, he so far assumed the control over her, wrongfully, as to render himself liable for her conversion in an action of trover. These are elementary principles of the law, and it is needless to cite authorities to support them.
The judgment of the County Court is affirmed.